DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to arguments
Applicant amended claims 1-8,10-12,15-16,18, and 23 which changes the scope of the claims and as such new grounds of rejection is issued.
In regards to the 112, first rejection
Applicant's specification provides support (expressly, implicitly, or inherently) for all elements of claim 1 in a manner by which one of ordinary skill in the art would reasonably conclude that the inventor was in possession of claimed invention..
In response:
Examiner respectfully disagrees and as can be seen from the 112 rejection of claims 1, and 11, the specification does not support claim language of claims 1 and 11 for the reasons set forth below
In regards to the 103 rejection of claim 1 and similarly claim 11 Applicant asserts:
Son does not teach these elements of claim 1." 
And further asserts (pg. 12):
Hence, these portions of Son do not disclose the above-noted elements of claim 1.
In response:
Examiner respectfully disagrees and points to the rejection of claims 1 and 11 where the Examiner uses Son to teach the claim language of claims 1 and 11 as specified below. 
In regards to the 103 rejection of claims 2-4 and 12 Applicant asserts (pg. 13):
Neither Son, Byon, nor Lee teaches or suggests (alone or in combination) all the elements of independent claims 1 and 11 ( as described above). Furthermore, the cited art does not teach or suggest at least the feature of "the highest power increase amount is based on a highest control error value, lowest rectifier output voltage, or lowest battery or operating circuit input terminal voltage of the power control information, and wherein the wireless power is increased based on the highest control error value, the lowest rectifier output voltage, or the lowest battery or operating circuit input terminal voltage" as recited in dependent claim 3. 
And further asserts (pg. 13):
Dependent claim 12 also recites that the selection of the reference peripheral device is based on the claimed criteria "from among the plurality of peripheral devices." Hence, Applicant submits claims 2-4 and 12 are patentable over the cited references for at least the same reasons as independent claims 1 and 11, as well as for their own features. 
In response:
Examiner respectfully disagrees and points to the rejection of claims 3 and 12 where the Examiner uses Son to teach the claim language of claims 3 and 12 as specified below.
In regards to the 103 rejection of claim 5-7, 15, 16 Applicant asserts (pg. 14):
Applicant respectfully submits that Terada does not remedy the deficiencies of Son, Byun, and Lee with regard to independent claims 1.
Byun and Terada were not cited for, and do not teach or suggest, the above referenced features of independent claim 11. Applicant respectfully submits that the above-noted combination does not remedy the deficiencies of Son and Fort with regard to independent claims 15.
Terada was not cited for, and do not teach or suggest, the above referenced features of independent claims 1 and 11. Therefore, Applicant respectfully submits that the above-noted combination does not remedy the deficiencies of Son and Fort with regard to independent claims 1 and 11.
Ziv is not cited for, and does not teach or suggest, the above referenced features of independent claim 1.
Shiotsu was not cited for, and do not teach or suggest, the above-referenced features of independent claims 1 and 11. Therefore, Applicant respectfully submits that the above-noted combination does not remedy the deficiencies of Son with regard to independent claims 1 and 11
In response:
The examiner does not rely on the teachings of Terada, Byun, Lee, Shiatsu or Ziv, but uses the teachings of Son to teach the limitations of claim 1 and similarly claim 11.

	CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C.112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 11 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Claims 11 recites “a control unit”, and “communication unit” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11  has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  
“a control unit”, may comprise any in a form, such as a CPU, a microprocessor, a mini-computer, or equivalent as recited in [0056] of the Specification.
“communication unit”  may comprise any wireless power receiver  using near field communication (NFC), Zigbee communication, infrared communication, visible ray communication or equivalent, as recited in [0057] of the Specification.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8, 10-12,15-16,18-21 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites: “determining, by the power control apparatus, a power increase amount for each respective peripheral device based on the power control information received from each of the peripheral devices; determining, by the power control apparatus, a highest power increase amount from the respective power increase amounts; “raising, by the power control apparatus, the wireless power to the peripheral devices by the highest power increase amount.” which is unclear.
Claim 11 recites: select from among the peripheral devices a peripheral device needing a greatest power increase amount to operate, based on the power control information from the plurality of peripheral devices; and raise an output power of the wireless power transmitter by the greatest power increase amount to transmit the wireless power to the peripheral devices” which is unclear.
Specifically it is unclear what is meant by “power increase amount”.
Based on claim language “raising, by the power control apparatus, the wireless power to the peripheral devices by the highest power increase amount”, the claimed “power increase amount” can be interpreted as the additional power amount transmitted by the power control apparatus. 
Additionally, based on the applicants remarks (see pg. 9 of remarks. E.g. “The specification, inter alia at paragraph [271], explains that a control error value indicates an amount of power received by a peripheral device less an amount of power required by the peripheral device. Thus, it is clear that power control information can indicate a power increase amount needed by the peripheral device”), the claimed language “power increase amount” can also be interpreted as the amount of power needed by the peripheral device which is determined as difference between the received power and consumed power (e.g. dissipated power).
Additionally, based on the applicants remarks (see pg. 9 as specified above), the claimed language “power increase amount” can also be interpreted as “control error value”. However the specification [271] states that control error value indicates “… amount of received power compared to power that is required for a current operation (i.e.” Preceived/Pinstant,) which does not indicate an “amount of power received by a peripheral device less an amount of power required by the peripheral device” as asserted by the applicant.
As such, it is unclear if the claimed “power increase amount” is:
the amount of additional power transmitted by the power control apparatus? Or
the amount of power needed by the peripheral device which is determined as difference between the received power and consumed power (i.e. dissipated power)? Is the determined dissipated power the amount of power that should be increased by the power control apparatus? and Is the determined highest power increase the highest power dissipation? Or 
the control error value, wherein the control error value is the amount of received power compared to power that is required for a current operation (i.e.” Preceived/Pinstant)? 
As such, since it is unclear what is meant by “power increase amount”, therefore it is unclear what is meant the “highest power increase amount” and unclear what is meant by the transmitter “raising, by the power control apparatus, the wireless power to the peripheral devices by the highest power increase amount.”
The specification is also unclear as to how the claimed “power increase amount” (e.g. transmitted power, dissipated power, power needed by the peripheral device, and Preceived/Pinstant) is determined based on claimed power control information (“control error value”, “rectifier output voltage” or “battery or operating circuit input terminal voltage”). 
Therefore the specification is also unclear as to how the claimed highest power increase amount is determined and raised as claimed. 
In regards to “raising, by the power control apparatus, the wireless power to the peripheral devices by the highest power increase amount.”, it is unclear if the power control apparatus is raising the wireless power to the amount of the dissipated power, to a value equivalent to the power needed by the peripheral device, or to an amount that will provide the peripheral device (having the highest power increase amount) its needed power consumption (i.e. amount equivalent to device Power consumption + power loss due to transmission efficiency).
Examiner will interpret “power increase amount” as power needed by the peripheral device and interpret “raising, by the power control apparatus, the wireless power to the peripheral devices by the highest power increase amount” as “raising, by the power control apparatus, the wireless power to an amount equivalent to the highest power consumption plus power loss due to transmission efficiency”.

Claim 3 recites “wherein highest power increase amount is based on a highest control error value, lowest rectifier output voltage, or lowest battery or operating circuit input terminal voltage of the power control information, wherein the wireless power is increased based on the highest control error value, the lowest rectifier output voltage, or the lowest battery or operating circuit input terminal voltage“ which is unclear
The specification is not clear as to how the power increase amount or the highest power increase amount (e.g. transmitted power, dissipated power, power needed by the peripheral device, and Preceived/Pinstant) is determined based on a highest control error value, lowest rectifier output voltage, or lowest battery or operating circuit input terminal voltage of the power control information.
Claim 5 recites “wherein determining the highest power increase amount includes determining, for each of the peripheral devices, that the reference peripheral device has a smallest ratio of an actual amount of received power to an instant consumption power”  which is unclear. 
The specification is not clear as to how the power increase amount or the highest power increase amount (e.g. transmitted power, dissipated power, power needed by the peripheral device, and Preceived/Pinstant) is determined based on “smallest ratio of an actual amount of received power to an instant consumption power” (i.e. greatest control error value).
Claim 10 recites “wherein determining the highest power increase amount includes determining that one of the peripheral devices has a charging state of a predetermined reference or less or that the one of the peripheral devices has a lowest current charging level from among the plurality of peripheral devices” which is unclear.
The specification is not clear as to how the power increase amount or the highest power increase amount (e.g. transmitted power, dissipated power, power needed by the peripheral device, and Preceived/Pinstant) is determined based on one of the peripheral devices having a charging state of a predetermined reference or less or one of the peripheral devices having a lowest current charging level from among the plurality of peripheral devices.
Claim 23 recites “determining actual power consumption states of the plurality of peripheral devices based on the power control information from the plurality of peripheral devices; and determining that a reference peripheral device has the highest power increase amount based on a comparison of the respective power consumption states of each of the peripheral devices” which is unclear.
The specification is not clear as to how the power increase amount or the highest power increase amount (e.g. transmitted power, dissipated power, power needed by the peripheral device, and Preceived/Pinstant) is determined based on a comparison of the respective power consumption states of each of the peripheral devices.

Claims 2-8, 10,12,15-16,18-21, and 23-24 are included in this rejection based on their dependence on claims 1 and 11.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-12,15-16,18-21 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 recites:
 “determining, by the power control apparatus, a power increase amount for each respective peripheral device based on the power control information received from each of the peripheral devices;
determining, by the power control apparatus, a highest power increase amount from the respective power increase amounts;
raising, by the power control apparatus, the wireless power to the peripheral devices by the highest power increase amount ” is not supported in the specification and is therefore new matter.
Claim 11 recites “select from among the peripheral devices a peripheral device needing a greatest power increase amount to operate, based on the power control information from the plurality of peripheral devices; and raise an output power of the wireless power transmitter by the greatest power increase amount to transmit the wireless power to the peripheral devices” is not supported in the specification and is therefore new matter.
Specifically, in regards to claim language “determining, by the power control apparatus, a power increase amount for each respective peripheral device …” and “determining, by the power control apparatus, a highest power increase amount..”
The specification recites (Fig. 20 and [265]-[281]):
 “the main device receives information necessary for power control from the plurality of peripheral devices. [267]
In this case, the information necessary for power control includes at least any one of a “control error value”, a “rectifier output voltage” and a “battery or operating circuit input terminal voltage. [268]
In this case, the main device determines output power based on the “control error value”, “rectifier output voltage” or “battery or operating circuit input terminal voltage”, …. [270]
“…and may perform the power control based on the control error value of the reference peripheral device.” [272]
For example, the main device may determine a peripheral device having the greatest value of the “control error values” of respective peripheral devices to be a peripheral device having the smallest amount of received power compared to power that is required for a current operation. [271][276]-[277]
 “Furthermore, the main device may determine a peripheral device having the smallest value of the “rectifier output voltages” …, and may perform power control in such a way as to raise the “rectifier output voltage” of the reference peripheral device”. [273]
“At step 2040, the main device determines output power by taking into consideration the reference peripheral device. [279]
“In this case, the main device may determine a peripheral device having the smallest value Preceived/Pinstant to be a reference peripheral device” [280]-[281].
Therefore, the specification supports determining and receiving power control information (“control error value”, “rectifier output voltage”, “battery or operating circuit input terminal voltage”) from each device and supports controlling power based on said power control information of at least one of the devices. Wherein “control error value” is Preceived/Pinstant.
The specification also supports controlling power based on the greatest or smallest control error value (i.e. lowest Preceived/Pinstant) or rectifier voltage ([262][272]-[273]),
However, the specification does not support determining a power increase amount (e.g. transmitted power, dissipated power, power needed by the peripheral device, and Preceived/Pinstant) based on power control parameters (“control error value”, “rectifier output voltage”, “battery or operating circuit input terminal voltage”) nor supports that these control parameters indicates said power increase amount. Thus the specification does not support determining the highest amount of said amounts, and transmitting power to all devices at said highest amount.
In regards to claim language “raising, …. the wireless power to the peripheral devices by the highest power increase amount ”
The specification ([270][277][278]) supports “the main device determines output power based on the control error value” and “perform[ing] power control” by taking into consideration the reference peripheral device which is not the same as “raising,… by the highest power increase amount ” as claimed. 
Claim 3 recites “wherein highest power increase amount is based on a highest control error value, lowest rectifier output voltage, or lowest battery or operating circuit input terminal voltage of the power control information, wherein the wireless power is increased based on the highest control error value, the lowest rectifier output voltage, or the lowest battery or operating circuit input terminal voltage“ which is not supported in the specification and is therefore new matter.
The specification does not support or describe how the power increase amount or the highest power increase amount (e.g. transmitted power, dissipated power, power needed by the peripheral device, and Preceived/Pinstant) is determined based on a highest control error value, lowest rectifier output voltage, or lowest battery or operating circuit input terminal voltage of the power control information.
Claim 5 recites “wherein determining the highest power increase amount includes determining, for each of the peripheral devices, that the reference peripheral device has a smallest ratio of an actual amount of received power to an instant consumption power”  which is not supported in the specification and is therefore new matter.
The specification does not support or describe determining the power increase amount (transmitted power, dissipated power, and power needed by the peripheral device) by determining that the reference peripheral device has a smallest ratio of an actual amount of received power to an instant consumption power. (i.e. highest control error value).
Claim 10 recites “wherein determining the highest power increase amount includes determining that one of the peripheral devices has a charging state of a predetermined reference or less or that the one of the peripheral devices has a lowest current charging level from among the plurality of peripheral devices” which is not supported in the specification and is therefore new matter.
The specification does not support or describe how the power increase amount or the highest power increase amount (e.g. transmitted power, dissipated power, power needed by the peripheral device, and Preceived/Pinstant) is determined based on one of the peripheral devices having a charging state of a predetermined reference or less or one of the peripheral devices having a lowest current charging level from among the plurality of peripheral devices.
Claim 23 recites “determining actual power consumption states of the plurality of peripheral devices based on the power control information from the plurality of peripheral devices; and determining that a reference peripheral device has the highest power increase amount based on a comparison of the respective power consumption states of each of the peripheral devices” which is not supported in the specification and is therefore new matter.
The specification does not support or describe how the power increase amount or the highest power increase amount (e.g. transmitted power, dissipated power, power needed by the peripheral device, and Preceived/Pinstant) is determined based on a comparison of the respective power consumption states of each of the peripheral devices.

Claims 2-8, 10,12,15-16,18-21, and 23-24 are included in this rejection based on their dependence on claims 1 and 11.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 8 10-12, 18-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20130221915).
As to claim 1, Son discloses a method for controlling, wireless power transmission comprising steps of: 
transmitting wireless power from a wireless power transmitter to a plurality of peripheral devices within a power transmission coverage of the wireless power transmitter (Fig. 1 and [0020] showing the wireless power transmitter 100 and receivers 110-1, 110-2, to 110-n are within a power transmission coverage of a wireless power transmitter);
receiving, by a power control apparatus, ([0076] wireless power transmitter), power control information from each of the peripheral devices (The wireless power transmitter receives the power management information (power control information) from each wireless power receiver ([0011] [0037]-[0039] Fig. 5 S501 and [0077]). Power management information identified includes capacity of the wireless power receiver, remaining battery powers, charging counts, power consumptions, battery capacities, remaining battery power/capacity ratios ([0034])); 
determining, by the power control apparatus, a power increase amount for each respective peripheral device (power consumptions) based on the power control information received from each of the peripheral devices (Fig. 5 S503 to S504 to Fig. 6 S607 [0092]-[0093] the wireless power transmitter selects the wireless power receivers having higher consumptions and sorts the wireless power receivers in order from a highest consumption to lowest. Thereafter, the wireless power transmitter determines which of the wireless power receivers will receive the wireless power, based on the higher consumption order and then supplies the wireless power to the selected receivers);
determining, by the power control apparatus, a highest power increase amount from the respective power increase amounts (Fig. 5 S503 to S504 to Fig. 6 S607 [0902]-[0903] the wireless power transmitter determines which of the wireless power receivers will receive the wireless power, based on the higher consumption order and then supplies the wireless power to the selected receivers)
Son does not specifically teach raising, by the power control apparatus, the wireless power to the peripheral device by the highest power increase amount (e.g. “raising, by the power control apparatus, the wireless power to an amount equivalent to the highest power consumption plus power loss due to transmission efficiency)
However it would be obvious to one of ordinary skill in the art for the power control apparatus to raise the wireless power to the peripheral device with the highest power increase amount (highest power consumption) by an amount equivalent to the highest power consumption plus power loss due to transmission efficiency (i.e. the highest power increase amount) in order to ensure that the peripheral device with the highest priority can cully operate.
Son does not specifically state that the claimed “highest power increase amount” raised by the power control apparatus is provided to the other peripheral devices.
However, it would also be obvious to one of ordinary skill in the art if a lower priority device is close to or in the same charging area as a higher priority in which the  highest power increase amount is directed to, the highest power increase amount will also be transmitted to the lower priority device.
As to claim 3, Son teaches the method of claim 1.
Son does not teach wherein the power control information includes, for each peripheral device, a respective control error value, rectifier output voltage, or battery or operating circuit input terminal voltage wherein highest power increase amount is based on a highest control error value, lowest rectifier output voltage, or lowest battery or operating circuit input terminal voltage of the power control information, wherein the wireless power is increased based on the highest control error value, the lowest rectifier output voltage, or the lowest battery or operating circuit input terminal voltage.
Son teaches wherein the power control information includes, for each peripheral device, battery power wherein highest power increase amount is based on the lowest battery power, wherein the wireless power is increased based on the lowest battery power. ([0088] and Fig. 6 603, the wireless power transmitter may select the receivers having the lowest remaining battery powers, in step S603. The wireless power transmitter sorts the wireless power receivers from lowest remaining battery power to highest remaining battery power. Thereafter, the wireless power transmitter determines which of the wireless power receivers will receive the wireless power, based on the sorted order and then supplies the wireless power to the selected receivers).
Although Son teaches the lowest battery power instead of the lowest battery voltage, it would have been obvious to a person of ordinary skill in the art to by design choice modify the battery power as a battery voltage as it would be easier to measure the battery SOC with inexpensive measurement devices such as a voltmeter.
It would have been obvious to a person of ordinary skill in the art to modify the power control apparatus of Son to include wherein the power control information includes, for each peripheral device, battery power wherein highest power increase amount is based on the lowest battery voltage, wherein the wireless power is increased based on the lowest battery power, in order to ensure each wireless power receivers can be operational and in use as long as possible.

As to claim 8, Son teaches the method of claim 1 wherein power control information includes a current charging level for each of the peripheral devices ([0011] [0037]-[0039] Fig. 5 S501 and [0077] of Son). Power management information identified includes remaining battery powers ([0034] current charging level).
As to claim 10, Son teaches the method of claim 8, wherein determining the highest power increase amount ((Fig. 5 S503 to S504 to Fig. 6 S607 [0902]-[0903])
Son does not teach includes determining that one of the peripheral devices has a charging state of a predetermined reference or less or that the one of the peripheral devices has a lowest current charging level from among the plurality of peripheral devices.
However Son teaches an embodiment determining that one of the peripheral devices has a charging state of a predetermined reference or less or that the one of the peripheral devices has a lowest current charging level from among the plurality of peripheral devices (Device with lowest remaining battery powers selected and charged Fig. 5 S501, S502 S503, S504 and S603 Fig. 6 and [0088]-[0089]). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Son to include determining that one of the peripheral devices has a charging state of a predetermined reference or less or that the one of the peripheral devices has a lowest current charging level from among the plurality of peripheral devices, as taught by Son in order to ensure wireless power receivers can receive wireless power ([0007]-[0009] where Son’s describes in conventional systems total capacity of wireless power receivers exceeds the power of the wireless power transmitter and as a result wireless power receivers cannot receive wireless power. Son’s method as described in fig. 5-6 is used in a case where total capacity of wireless power receivers exceeds the power of the wireless power transmitter to address said issue).
As to claim 11, Son discloses a wireless power transmission system, (Fig. 1 and 2 transmitter 100) comprising:  
a wireless power transmitter configured to transmit supply wireless power to a plurality of peripheral devices within a power transmission coverage of the wireless power transmitter; (Fig. 1 and [0020] showing the wireless power transmitter 100 and receivers 110-1, 110-2, to 110-n are within a power transmission coverage of a wireless power network);
a communication unit (Fig. 2 and [0033], 203 communicates with the wireless power receiver 210, e.g., based on Near Field Communication (NFC), Zigbee communication, infrared communication, ultraviolet communication, etc.) configured to receive power control information for each of the plurality of peripheral devices (Fig. 1 and [0020] showing the wireless power transmitter 100 supplies wireless power using electromagnetic waves to the wireless power receivers 110-1, 110-2, to 110-n.  As such receivers 110-1, 110-2, to 110-n are within a power transmission coverage of a wireless power network. [0034] the communication unit 203 receives power management information including, remaining battery power and battery consumption from each the wireless power receiver 210.  . [0011] [0037]-[0039]); and 
a control unit (Fig. 2, transmitter 200 (control unit) with controller 201 implemented as a Central Processing Unit (CPU), a microprocessor, or a mini-computer [0030] of Son) configured to: 
select from among the peripheral devices a peripheral device needing a greatest power increase amount to operate, based on the power control information from the plurality of peripheral devices (Fig. 5 S503 to S504 to Fig. 6 S607 [0092]-[0093] the wireless power transmitter selects the wireless power receivers having higher consumptions and sorts the wireless power receivers in order from a highest consumption to lowest. Thereafter, the wireless power transmitter determines which of the wireless power receivers will receive the wireless power, based on the higher consumption order and then supplies the wireless power to the selected receivers); and 
Son does not specifically teach rais[ing] an output power of the wireless power transmitter by the greatest power increase amount to transmit the wireless power to the peripheral device (e.g. “raising, by the power control apparatus, the wireless power to an amount equivalent to the highest power consumption plus power loss due to transmission efficiency)
However it would be obvious to one of ordinary skill in the art for the power control apparatus to raise the wireless power to the peripheral device with the highest power increase amount (highest power consumption) by an amount equivalent to the highest power consumption plus power loss due to transmission efficiency (i.e. the highest power increase amount) in order to ensure that the peripheral device with the highest priority can cully operate.
Son does not specifically state that the claimed “highest power increase amount” raised by the power control apparatus is provided to the other peripheral devices.
However, it would also be obvious to one of ordinary skill in the art if a lower priority device is close to or in the same charging area as a higher priority in which the  highest power increase amount is directed to, the highest power increase amount will also be transmitted to the lower priority device.
As to claim 12, Son teaches the wireless power transmission system of claim 11, wherein: 
Son does not teach wherein power control information for each of the peripheral devices includes at least one parameter selected from a group consisting of least any one of a control error value, a rectifier output voltage and a battery or operating circuit input terminal voltage, and the control unit is configured to raise the output power based on the control error value, the rectifier output voltage or the battery or operating circuit input terminal voltage, wherein the control unit is configured to select the first peripheral device as the reference peripheral device based on a determination that the reference peripheral device has a greatest control error value or that the reference has a peripheral device having a smallest rectifier output voltage or smallest battery or operating circuit input terminal voltage to be the reference peripheral device.
Son does not teach wherein power control information for each of the peripheral devices includes a battery power, and the control unit is configured to raise the output power based on the battery power, wherein the control unit is configured to select the first peripheral device as the reference peripheral device based on a determination that the reference peripheral device has a smallest battery power to be the reference peripheral device.
Although Son teaches the lowest battery power instead of the lowest battery voltage, it would have been obvious to a person of ordinary skill in the art to by design choice modify the battery power as a battery voltage as it would be easier to measure the battery SOC with inexpensive measurement devices such as a voltmeter.

It would have been obvious to a person of ordinary skill in the art to modify the power control apparatus of Son to include wherein power control information for each of the peripheral devices includes a battery voltage, and the control unit is configured to raise the output power based on the battery voltage, wherein the control unit is configured to select the first peripheral device as the reference peripheral device based on a determination that the reference peripheral device has a smallest battery voltage to be the reference peripheral device, in order to ensure each wireless power receivers can be operational and in use as long as possible.

As to claim 18, Son teaches the wireless power transmission system of claim 11, wherein the power control information includes a current charging level from each of the plurality of peripheral devices (Device with lowest remaining battery powers selected and charged Fig. 5 S501, S502 S503, S504 and S603 Fig. 6 and [0088]-[0089]). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the wireless power transmission system of Son to include wherein the power control information includes a current charging level from the plurality of peripheral devices, as taught by Son in order to ensure wireless power receivers can receive wireless power ([0007]-[0009]).
As to claim 19, Son teaches the wireless power transmission system of claim 18, wherein the control unit is configured to select the reference peripheral device based on a determination that the reference peripheral device has a charging state of a predetermined reference or less or that the reference peripheral device has a lowest current charging level from among the plurality of peripheral devices (Device with lowest remaining battery powers selected and charged S603 Fig. 6 and [0088]-[0089]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the wireless power transmission system of Son to include wherein the control unit is configured to select the first peripheral device as the reference peripheral device based on a determination that the first peripheral device has a charging state of a predetermined reference or less or has a lowest current charging level from among the plurality of peripheral devices, as taught by Son in order to ensure wireless power receivers can receive wireless power ([0007]-[0009]).
As to claim 20, Son teaches the method of claim 1, wherein controlling the output power of the wireless power transmitter includes causing the output power to be transmitted by a resonant circuit of the wireless power transmitter to the plurality of peripheral devices within the power transmission coverage of the wireless power transmitter ([0022] the wireless power transmitter 100 transmits wireless power to the plurality of the wireless power receivers 110-1, 110-2, to 110-n based on a resonance method. As such wireless power transmitter uses a resonant circuit).
As to claim 21, Son teaches the method of claim 1, wherein the wireless power transmitter ([0022] the wireless power transmitter 100) is configured to transmit the wireless power to the plurality of peripheral devices via electromagnetic induction or via a resonant frequency signal ([0022] when an electromagnetic induction method is adopted by the wireless power transmitter 100…).
As to claim 23, Son teaches the method of claim 1, further comprising: 
determining actual power consumption states of the plurality of peripheral devices based on the power control information from the plurality of peripheral devices (The wireless power transmitter receives the power management information (power control information) from each wireless power receiver ([0011] [0037]-[0039] Fig. 5 S501 and [0077] of Son). Power management information identified includes remaining battery powers, charging counts, power consumptions, battery capacities, remaining battery power/capacity ratios ([0034])); and determining that the reference peripheral device highest power increase amount based on a comparison of the respective power consumption states of each of the peripheral devices. (Fig. 5 S503 to S504 to Fig. 6 S607 [0902]-[0903] the wireless power transmitter determines which of the wireless power receivers will receive the wireless power, based on the higher consumption order and then supplies the wireless power to the selected receivers).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20130221915) in view of Byun (US 20140308996) in view of Lee (20140015335).
As to claim 2, Son teaches the method of claim 1, and wherein the power control information (remaining battery powers, charging counts, power consumptions, battery capacities, remaining battery power/capacity ratios of Son)
Son does not teach wherein power control parameter includes, for each of the peripheral device, at least one parameter selected from a group consisting of a control error value, a rectifier output voltage and a battery or operating circuit input terminal voltage.
Byun teaches wherein power control parameter includes, for each of the peripheral devices at least one parameter selected from a group consisting of a control error value, a rectifier output voltage and a battery or operating circuit input terminal voltage  ([0047] and Fig. 2 210, 215 where power information from all mobile terminals have been received. The power information may include such as information on a voltage and a current induced in an antenna of the mobile terminal 175, and information on a voltage and a current obtained by rectifying power induced in a coil (rectifier output voltage) [0028]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Son to include wherein power control parameter includes at least one parameter selected from a group consisting of a control error value, a rectifier output voltage and a battery or operating circuit input terminal voltage , in order to determine whether the power loss exceeds a threshold, and controlling transmission power of the wireless power transmitter by discontinuing or reducing power transmission if power loss (and thus efficiency) exceeds a threshold as taught by Lee (Abstract, [0073], [0079] [0086]- [0087] and Fig. 5 of Lee where the wireless power receiver transmits to the wireless power transmitter information about the current and voltage of the output of the rectifier and the transmitter calculates power loss with said information and discontinuing or reducing power transmission if power loss exceeds a threshold).  

As to claim 4 Son teaches the method of claim 1, wherein the power control information includes information about instant consumption power of each peripheral device (Fig. 6 607 and [0092]-[0093] where the wireless power transmitter analyzes consumption information included in the power management information and sorts the wireless power receivers in order from a highest consumption to lowest).
Son does not disclose wherein the power control information includes information about an amount of received power of each peripheral device .
Byun teaches wherein the power control information includes information about an amount of received power from a peripheral device (([0028] Fig. 2 210, 215 of Byun a voltage and a current induced (which is a function of power) in an antenna of the mobile terminal 175).
It would have been obvious to a person of ordinary skill in the art at the time to modify the power control information of Son to include information about an amount of received power of each peripheral device, as taught by Byun in order to determine whether the power loss exceeds a threshold, and controlling transmission power of the wireless power transmitter by discontinuing or reducing power transmission if power loss (and thus efficiency) exceeds a threshold as taught by Lee (Abstract, [0073], [0079] [0086]- [0087] and Fig. 5 of Lee where the wireless power receiver transmits to the wireless power transmitter information about the current and voltage of the output of the rectifier and the transmitter calculates power loss with said information and discontinuing or reducing power transmission if power loss exceeds a threshold).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20130221915) in view of Byun (US 20140308996) in view of Lee (20140015335) in further view of Terada (US 20120149307).
As to claim 5, Son in view of Byun teaches the method of claim 4, wherein determining the highest power increase amount ((Fig. 5 S503 to S504 to Fig. 6 S607 [0902]-[0903])
Son in view of Byun does not teach  determining, for each of the peripheral devices a smallest ratio of an  amount of received power to an instant consumption power.
Terada teaches determining, for each of the peripheral devices a ratio of an  amount of received power (power received S100 Fig. 7) to an instant consumption power  (Fig. 7, 8A, and 8B S107 power consumption of receiver. The transmitter adjusts power to be transmitted on the basis of power transmission efficiency, the amount of power received in the receiver, and the power consumption of the receiver. Therefore Terada compares power received and power consumption of the receiver (S108 of Fig. 7 and [0078]-[0081]).
It would have been obvious to a person of ordinary skill in the art to modify the method of Son to include determining, for each of the peripheral devices of an  amount of received power to an instant consumption power in order to determine transmission efficiency as taught by Terada ([0078] and Fig. 7).
Although Terada does not specifically disclose a ratio of the actual amount of received power to the instant consumption power, however, absent an objective showing of criticality with regards to the claimed ratio, it would have been obvious to one of ordinary skill in the art to determine a peripheral device having the smallest ratio of the actual amount of received power to the instant consumption power as a reference peripheral device in order to monitor the device with the highest heat dissipation further  monitoring system reliability and safety.
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20130221915) in view of Byun (US 20140308996) in further view of Terada (US 20120149307).
As to claim 15, Son teaches the wireless power transmission system of claim 11 (Fig. 1 and 2 transmitter 100), wherein the power control information includes information about instant consumption power for each of  the plurality of peripheral devices (Fig. 6 607 and [0092]-[0093] where the wireless power transmitter analyzes consumption information included in the power management information and sorts the wireless power receivers in order from a highest consumption to lowest).
Son does not teach wherein the power control information includes information about an amount of received power for each of the plurality of peripheral devices.
Byun teaches wherein the power control information includes information about an amount of received power from a peripheral device (([0028] Fig. 2 210, 215 of Byun a voltage and a current induced (which is a function of power) in an antenna of the mobile terminal 175).
It would have been obvious to a person of ordinary skill in the art modify the method of Son to include wherein the power control information includes information about an amount of received power for each of the plurality of peripheral devices, as taught by Byun in order to determine whether the power loss exceeds a threshold, and controlling transmission power of the wireless power transmitter by discontinuing or reducing power transmission if power loss (and thus efficiency) exceeds a threshold.
Son in view of Byun does not teach wherein the control unit selects the reference peripheral device based on a determination that the reference peripheral device has a smallest ratio of the amount of received power to the instant consumption power from among the plurality of peripheral devices
Terada teaches wherein determining a reference peripheral device having an actual amount of received power (power received S100 Fig. 7) and instant consumption power ((Fig. 7, 8A, and 8B S107 power consumption of receiver. S108 of Fig. 7 and [0078]-[0081] the transmitter adjusts power to be transmitted on the basis of power transmission efficiency, the amount of power received in the receiver, and the power consumption of the receiver. Therefore Terada compares power received and power consumption of the receiver).
It would have been obvious to a person of ordinary skill in the art to modify the wireless power transmitter of Son to include determining a reference peripheral device having the amount of received power and the instant consumption power in order to determine transmission efficiency as taught by Terada ([0078] and Fig. 7).
Although Terada does not specifically disclose a ratio of the actual amount of received power to the instant consumption power, however, absent an objective showing of criticality with regards to the claimed ratio, it would have been obvious to one of ordinary skill in the art for the control unit to select a peripheral device having a smallest a ratio of the actual amount of received power to the instant consumption power as a reference in order to monitor the device with the highest heat dissipation in order to monitor system reliability and safety
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20130221915) in view of Terada (US 20120149307).
As to claims 6 Son teaches the method of claim 1.
Son does not teach wherein the power control information includes a ratio of an actual amount of received power to instant consumption power for each of the peripheral devices.
Terada teaches wherein the power control information includes an actual amount of received power and instant consumption power of the peripheral device (Fig. 7, 8A, and 8B S107 power consumption of receiver. S108 of Fig. 7 and [0078]-[0081] the transmitter adjusts power to be transmitted on the basis of power transmission efficiency, the amount of power received in the receiver, and the power consumption of the receiver. Therefore Terada compares power received and power consumption of the receiver).
It would have been obvious to a person of ordinary skill in the art to modify the power control information of Son to include the actual amount of received power and the instant consumption power in order to determine transmission efficiency as taught by Terada ([0078] and Fig. 7).
Although Terada does not specifically disclose a ratio of the actual amount of received power to the instant consumption power, however, absent an objective showing of criticality with regards to the claimed ratio, it would have been obvious to one of ordinary skill in the art to determine a peripheral device having a smallest a ratio of the actual amount of received power to the instant consumption power as a reference peripheral device in order to monitor the device with the highest heat dissipation in order to monitor system reliability and safety.
As to claim 16, Son teaches the wireless power transmission system of claim 11.
Son does not teach wherein the power control information includes a ratio of an amount of received power to instant consumption power for each of the plurality of peripheral devices and wherein the control unit is configured to selects the reference peripheral device based on a determination that the reference peripheral device has a smallest ratio of the amount of received power to the instant consumption power from among the plurality of peripheral devices.
Terada teaches wherein the power control information includes an actual amount of received power and instant consumption power of the peripheral device (Fig. 7, 8A, and 8B S107 power consumption of receiver. S108 of Fig. 7 and [0078]-[0081] the transmitter adjusts power to be transmitted on the basis of power transmission efficiency, the amount of power received in the receiver, and the power consumption of the receiver. Therefore Terada compares power received and power consumption of the receiver).
It would have been obvious to a person of ordinary skill in the art at the time of modify the power control information of Son to include the amount of received power and the instant consumption power in order to determine transmission efficiency as taught by Terada ([0078] and Fig. 7).
Although Terada does not specifically disclose a ratio of the amount of received power to the instant consumption power, however, absent an objective showing of criticality with regards to the claimed ratio, it would have been obvious to one of ordinary skill in the art to determine a peripheral device having a smallest a ratio of the amount of received power to the instant consumption power as a reference peripheral device in order to monitor the device with the highest heat dissipation in order to monitor system reliability and safety.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20130221915) in view of Byun (US 20140308996) in further view of Ziv (US 20130207599).
As to claim 7, Son teaches  the method of claim 1. 
Son does not teach wherein the power control information is received in a time division manner based on a time interval allocated to each of the plurality of peripheral devices.
Byun teaches wherein the power control information is received in a time division manner based on a time interval allocated to each of the plurality of peripheral devices (Fig. 5  and [0057] wireless charging apparatus 100 receives a power information frame from receivers 1 and 2 in a time division process), and 
Son in view of Byun does not teach the wireless power is controlled in a time division manner based on the power control information of each of the plurality of peripheral devices.
Ziv teaches the output power is controlled in a time division manner based on the power control information of each of the plurality of peripheral devices ([0021] Time division can be used to regulate the power between multiple devices. See Fig. 1 where power control information (Battery charge level) of each of the plurality of devices are received and time division used to regulate power).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Son to include wherein: the power control information is received in a time division manner based on a time interval allocated to each of the plurality of peripheral devices, in order to operate in a less expensive manner as taught by Ziv ([0017]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Son to include the output power is controlled in a time division manner based on the power control information of each of the plurality of peripheral devices, in order to operate in a less expensive manner as taught by Ziv ([0017]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20130221915) in view of Shiotsu (US 20070273486).
As to claim 24, Son teach the method of claim 1, wherein the power control information.
Son does not disclose is wherein the power control information is received by the wireless power transmitter in a time division manner based on a time interval allocated to each of the plurality of peripheral devices.
Byun teaches wherein the power control information is received by the wireless power transmitter in a time division manner based on a time interval allocated to each of the plurality of peripheral devices. ([0040] and 3B where each of the RF ID tags 502-506 transmits a response signal 704, .  . . 708 carrying requested information at separate time slots. The mobile devices receive each response signal, and also response signal 724 at a different time than signals 704-708).
It would have been obvious to a person of ordinary skill in the art to modify the power control information of Son to be received by the wireless power transmitter in a time division manner based on a time interval allocated to each of the plurality of peripheral devices so that the response signals can be transmitted successfully in a certain length of time without collision in different time slots as taught by Shiotsu ([0039]) thereby reducing data corruption.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on Monday - Thursday: 8:00 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859